Citation Nr: 1746711	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  07-35 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for a left ankle disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board remanded the case for further development in June 2010.  That development was completed, and the case has since been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.


FINDING OF FACT

The Veteran has not been shown to have a left ankle disorder that manifested in service or that is casually or etiologically related to her military service.  She has not been diagnosed with arthritis.


CONCLUSION OF LAW

A left ankle disorder was not incurred in active service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings liberally does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for a disability resulting from a personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§1110, 1131. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. §3.303(d).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§1101, 1112, 1113, 1137; 38 C.F.R. §§3.307, 3.309.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for a left ankle disorder.

The Veteran's service treatment records do show that she sought treatment with a complaint of left ankle pain after running one day earlier in December 2004.  
However, the remainder of the service treatment records are negative for any further complaints, treatment, or diagnosis of a left ankle disorder despite documentation of treatment for other complaints, including chest pain while running.  In fact, medical evaluation board proceedings in October 2005 noted vocal cord dysfunction, difficulty breathing, and an adjustment disorder with depressed mood, but did not report any left ankle disorder or document any complaints pertaining to the Veteran's left ankle.  Indeed, a clinical evaluation found her lower extremities to be normal, and she denied having a medical history of arthritis, rheumatism, or bursitis; foot trouble; impaired used of the legs and feet; swollen or painful joints; broken bones; and a bone, joint, or other deformity.

Following the Veteran's military service, an x-ray of the left ankle was obtained in April 2006 by the 88th Medical Group at Wright Patterson Air Force Base, which was normal.  X-rays obtained by VA in August 2006 also did not reveal any significant abnormality or arthritis.  VA treatment records show that the Veteran was later seen in 2007 with complaints of having left ankle pain for several years.   A July 2008 x-ray was also unremarkable, and an August 2008 MRI revealed no significant left ankle abnormality. 

To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question. 38 C.F.R. § 3.30 (b); Walker, 708 F.3d at 1331.  While there is evidence that the Veteran complained of left ankle pain during service, there is affirmative evidence that the Veteran did not have arthritis during service, as the Veteran's lower extremities were reported to be normal on clinical examination in October 2005, and she specifically denied having a medical history of arthritis and other pertinent complaints.  Therefore, chronicity is not established in service or within a year of separation.

Moreover, there is no objective evidence showing that the Veteran has ever been diagnosed with arthritis.  As such, service connection may not be granted based on chronicity or continuity of symptomatology. 

In addition to the lack of evidence showing that a left ankle disorder manifested during service, the weight of the evidence of record does not otherwise link a current disorder to service.

The Veteran was afforded a VA examination in August 2015 at which time she reported injuring her left ankle during her military service and reported that she later sprained her ankle again in 2007 and 2008.  Following a physical examination and review of the claims file, the examiner opined that the Veteran's recurrent left ankle sprain was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, she noted that the Veteran's service treatment records were negative for any left ankle treatment or diagnosis and that a subsequent VA examination revealed a normal left ankle.  She found that the etiology of the disorder was more likely related to the recurrent strains after service.   However, the Board finds that this particular opinion is entitled to limited probative value, as the examiner based her opinion on an inaccurate factual premise in noting that the service treatment records were silent for any treatment or diagnosis.

In an October 2015 addendum, the same examiner acknowledged that the Veteran did complain of left ankle pain after running in December 2004.  However, she still opined that the current disorder was less likely than not caused by or
related to active duty.  Although the Veteran had documented complaints in service, a subsequent examination had revealed a normal left ankle evaluation.  She again stated that the likely etiology of the current disorder was the sprains after service.

The Board does acknowledge the Veteran's own assertion that her current left ankle disorder is related to her military service.  However, even assuming that she is competent to opine on this matter, the Board finds that the October 2015 VA medical opinion has greater probative weight than the more general lay assertions in this regard.  The VA examiner has training, knowledge, and expertise on which she relied to form the opinion, and she reviewed the claims file and provided rationale.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left ankle disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a left ankle disorder is not warranted.


ORDER

Service connection for a left ankle disorder is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


